NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARSEN VARDANYAN,                                No.    19-72580

                Petitioner,                     Agency No. A215-911-366

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 5, 2020
                              Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and CARDONE,** District
Judge.

      Arsen Vardanyan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (BIA) order

dismissing his appeal from an immigration judge’s (IJ) decision denying asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
(CAT). The parties are familiar with the facts, so we do not recite them here,

except as necessary to provide context to our ruling. We have jurisdiction under 8

U.S.C. § 1252. We review the BIA’s legal conclusions de novo and its factual

findings for substantial evidence. Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir.

2019) (citing Ali v. Holder, 637 F.3d 1025, 1028–29 (9th Cir. 2011)). Applying

the substantial evidence standard, we uphold the agency’s determination unless

“compelled to conclude to the contrary.” Id. (quoting Ali, 637 F.3d at 1029). And

if the BIA relies in part on the IJ’s reasoning, we review both decisions. Singh v.

Holder, 753 F.3d 826, 830 (9th Cir. 2014) (quoting Flores-Lopez v. Holder, 685

F.3d 857, 861 (9th Cir. 2012)). We grant the petition in part, deny the petition in

part, and remand.

      1.     Vardanyan argues the BIA erred in finding that the government

established a fundamental change in country conditions warranting his removal. It

is undisputed that Vardanyan experienced past persecution and is entitled to the

presumption of a well-founded fear of future persecution. See Parada v. Sessions,

902 F.3d 901, 911 (9th Cir. 2018) (citing 8 C.F.R. § 1208.13(b)(1)). Where the

government seeks to rebut a presumption of well-founded fear through evidence of

changed country conditions, “the IJ must make an ‘individualized determination’ of

how the changed circumstances affect the alien’s specific situation.” Id. at 912

(quoting Ali, 637 F.3d at 1030). “The hallmark of an ‘individualized determination’


                                          2
is a tailored analysis of the petitioner’s specific harms and circumstances.” Ali, 637

F.3d at 1030. While information about country-wide conditions may be useful and,

even decisive, such information is not sufficient on its own. See id. Rather, “the IJ

and BIA must apply the findings from the reports to the petitioner’s specific harms

and circumstances.” Id. (citations omitted).

      Here, the IJ and BIA failed to analyze Vardanyan’s specific circumstances in

finding a fundamental change in circumstances. The IJ relied on evidence that

“[Vardanyan’s] previous persecutors [were] no longer the dominant political

party.” The IJ found that Vardanyan’s fear of return—which it ascribed to his

“activism against Republican Party members and his support of the Yelk

Alliance”—was no longer justified, because the Yelk Alliance had subsequently

assumed power, the Republican Party no longer controlled parliament, and the

corrupt oligarch who had extorted Vardanyan, Mihran Poghosyan, was “no longer

in a position of political power.”

      It is true that the first several instances of persecution against Vardanyan

were due to his public support of the opposition movement. However, this was not

the full extent of Vardanyan’s persecution. Prior to the so-called “Velvet

Revolution,” Vardanyan was taken by force to meet with Poghosyan in February

2018 and was brutally beaten and threatened into selling his automobile repair

business to Poghosyan at a price Poghosyan set, and which Poghosyan never paid.


                                          3
      Vardanyan was also persecuted by the police after attempting to file a

criminal complaint against Poghosyan in June 2018. Upon checking on the status

of his complaint after several months, Vardanyan was beaten and held in police

custody for two days because he refused to retract his complaint and said he would

report the police to the prosecutor’s office. Then, a few days after his release from

custody, the police questioned and beat Vardanyan at his home. An anonymous

caller subsequently threatened to kill Vardanyan if he remained in Armenia. It was

this series of events that ultimately led Vardanyan to flee the country. Notably,

Vardanyan’s persecution by police occurred after the spring 2018 elections which

purportedly “end[ed] the reign of . . . the Republican party of Armenia,” and “the

new government launched a series of investigations to prosecute systemic

government corruption.”

      The BIA and IJ largely failed to consider the foregoing evidence of

Vardanyan’s persecution.1 As a result, the BIA and IJ’s findings were not

sufficiently individualized. See Chand v. I.N.S., 222 F.3d 1066, 1079 (9th Cir.



      1
         “Whistle-blowing against government corruption is an expression of
political opinion.” Baghdasaryan v. Holder, 592 F.3d 1018, 1024 (9th Cir. 2010);
see also Fedunyak v. Gonzales, 477 F.3d 1126, 1129–30 (9th Cir. 2007) (finding,
where the petitioner was persecuted by police for reporting extortion by a public
official, that petitioner’s conduct was political activity opposing institutional
corruption); Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005)
(“Retaliation for investigating or publicizing corruption by political figures is by its
very nature a political act.”).

                                           4
2000) (“[W]e have long held that the determination of whether or not a particular

applicant’s fear is rebutted by general country conditions information requires an

individualized analysis that focuses on the specific harm suffered[.]”).

      Although the BIA did mention Vardanyan’s persecution by the police, its

reasoning was insufficient. Both the IJ and BIA failed to properly analyze how

these changed conditions impacted Vardanyan, such that law enforcement and

Poghosyan would not again persecute him for attempting to expose Poghosyan’s

extortion. See Garrovillas v. I.N.S., 156 F.3d 1010, 1017 (9th Cir. 1998) (“In the

absence of any explanation as to how any change in conditions in the [country of

origin] would serve to rebut [the petitioner’s] particular fear of persecution, the

presumption stands unrebutted.”). The BIA and IJ failed to make an individualized

determination as to the effect of the changed conditions in Armenia after the

Velvet Revolution on Vardanyan’s situation. See Ali, 637 F.3d at 1030; Chand,

222 F.3d at 1079.

      2.     Vardanyan next argues that substantial evidence does not support the

IJ and BIA’s conclusion that Vardanyan could safely and reasonably relocate

within Armenia to avoid persecution. In addition to asserting changed country

conditions, the government may rebut a presumption of future persecution by

establishing that 1) the petitioner could safely escape persecution by relocating

internally within the country, and 2) it would be reasonable to expect the petitioner


                                           5
to do so. Doe v. Holder, 736 F.3d 871, 879 (9th Cir. 2013). “[C]ompelling

evidence of past persecution shifts the burden to the government to prove, by a

preponderance of the evidence, that [the petitioner] could relocate safely and that it

would be reasonable to expect [him] to do so.” See Mashiri v. Ashcroft, 383 F.3d

1112, 1122 (9th Cir. 2004); see alsoBoer-Sedano v. Gonzales, 418 F.3d 1082, 1090

(9th Cir. 2005).

      In this case, the BIA presumed that relocation would be reasonable. This

improperly shifted the government’s burden of establishing reasonableness to

Vardanyan, who, as a result, was required to establish the unreasonableness of

relocation. This was error. See Mashiri, 383 F.3d at 1122.

      Further, the BIA failed to make the necessary individualized determination

as to the possibility of Vardanyan’s safe relocation within Armenia. See Singh v.

Whitaker, 914 F.3d at 661. The IJ’s conclusion that “[Vardanyan] has not

established that his persecutors were or are members of the national government”

is not only controverted by the evidence but is also not sufficiently individualized

as to the possibility of Vardanyan’s safe relocation. See id. Moreover, if

Vardanyan were persecuted by government officials he would be entitled to a

presumption that it would be unsafe for him to relocate nationwide. See id.; Boer-

Sedano, 418 F.3d at 1090. In addition, the IJ’s finding that Vardanyan was

previously able to safely relocate to a “different region in Armenia” is not


                                          6
supported by substantial evidence, and Vardanyan’s hiding at a friend’s house for a

few days following the February 2018 incident provides little support that he could

safely relocate. As a result, the BIA erred.

      3.     Vardanyan also asks us to reverse the BIA’s determination that he is

entitled to humanitarian asylum and withholding of removal. The briefs and record

demonstrate that Vardanyan’s persecution did not rise to the level of persecution

warranting humanitarian asylum. See Singh v. Whitaker, 914 F.3d at 662 (citing

Hanna v. Keisler, 506 F.3d 933, 936–37, 939 (9th Cir. 2007); Marcu v. I.N.S., 147

F.3d 1078, 1080, 1083 (9th Cir. 1998)). Although the standard for withholding of

removal is more demanding than for statutory asylum, the finding of past

persecution creates a rebuttable presumption that Vardanyan has shown a clear

probability of future persecution. See Navas v. I.N.S., 217 F.3d 646, 663 (9th Cir.

2000). As with the statutory asylum claim, the BIA failed to accord Vardanyan

this rebuttable presumption and failed to perform an individualized analysis of the

clear probability of Vardanyan’s future persecution and ability to relocate within

Armenia. See Singh v. Whitaker, 914 F.3d at 659–61 n.2, 664; Navas, 217 F.3d at

663. As a result, the BIA erred as to this withholding of removal claim as well.

      For the foregoing reasons, we grant the petition for review in part and remand

to the BIA for consideration of the statutory asylum and withholding of removal




                                          7
claims. We deny the petition as to the humanitarian asylum claim.2 Vardanyan’s

pending motions to stay removal are accordingly denied as moot.

PETITION GRANTED AND REMANDED IN PART, DENIED IN PART.




2
 Before this court, Vardanyan does not challenge the agency’s denial of his CAT
claim.

                                       8